MEMORANDUM OF DECISION.
The Plaintiff, W. Bruce Saunders, appeals from a judgment adverse to him in a jury-waived trial in Superior Court (Knox County) in his action for breach of contract against the Defendant, Stinson Canning Company. He alleged, but the Superior Court did not find, that the Defendant had breached its 1977 contract by failing to deliver certain equipment. The Plaintiff had the burden of proving the breach he alleged. The evidence adduced at trial, however, did not compel the trial court to find a breach of his contract by the Defendant.
The entry is:
Judgment affirmed.
All concurring.